Title: To Thomas Jefferson from Sauvage, 25 October 1788
From: Sauvage, M.
To: Jefferson, Thomas


Metz, 25 Oct. 1788. His brother-in-law, “M. de Marbois,” wrote him in 1785, when he was consul general in the United States, about a certificate of indebtedness signed by Joseph Nourse for “13580₶ ou 2514 dollars dûe au Colonel Malmedy,” bearing 6% interest from Jan. 1784, payable at Paris by Grand. Since then he has had several letters from Marbois, pressing him to recover these funds; and, in turn, he has written several times to Grand, who always replies that he has no orders from Congress to make the payments. Sauvage reported this to Marbois, who, in a letter of 1 June 1788, from Port-au-Prince, stated that he knew of several creditors who had been paid, and that he had reason to hope that if Sauvage applied to TJ for assistance, recalling to TJ’s memory Marbois’ former friendship, he would lend assistance in this matter “qui interresse une famille de notre province.”
